Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered September 21, 1987, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*704Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the sentence should be vacated because it was based upon improper considerations is without merit. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.